DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in CN (201611070426). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2019 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  "a UAV" in line 3 is suggested to be changed to  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gurel et al. (U.S Patent Publication No. 2017/0229022) in view of Wang et al. (U.S Patent Publication No. 2019/0011921).

Regarding claim 1, Gurel teaches a method for controlling the flight of an Unmanned Aerial Vehicle (UAV), comprising: 
determining a starting flight position where a UAV is parked currently (Gurel [0073] the initial geospatial position of the UAV can be obtained) and a nose direction of the UAV (Gurel [0070] the flight trajectory can be determined by the analyzing the direction of flight, wherein the direction of flight is equivalent to the nose direction); 

when receiving a route adjustment instruction during the flight of the UAV, adjusting an air route of the UAV according to the route adjustment instruction (Gurel [0074] if it is determined that the UAV is going or about to go beyond the visual line of sight (VLOS), a contingency operation command can instruct the UAV to perform a flight maneuver to regain or maintain VLOS with the device).
	While Gurel does teach flying along the visual line of sight towards the direction of the target, Gurel does not explicitly disclose flying along a straight line in the nose direction.
However, in the same field of endeavor, Wang does teach flying along a straight line in the nose direction (Wang [0153] the UAV may be configured to move in a substantially straight line along the path; [0076] movable object may have any physical configuration, where the arms may extend laterally or radially; since the shape of the UAV is not limited to not having a nose, the direction of flight that is oriented towards the target location ([0150]) can be understood as the nose direction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Gurel’s method of adjusting the air route of the UAV by applying the method to the UAV flying along a straight line in the nose direction, as taught by Wang, for the purpose of improved flight control and tracking capabilities (Wang [0004]). 

Claim 8 is rejected under the same rationale as claim 1. Wang further teaches a direction adjustment component, configured to adjust, when receiving a route adjustment instruction during the flight of the UAV, an air route of the UAV according to the route adjustment instruction (Wang [0158] the motion characteristics of the UAV may be adjusted in a path between the UAV and the target, such that the UAV is instructed to adjust the route while traveling to the target location; [0123] the flight 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Gurel’s method of adjusting the air route of the UAV implementing a direction adjustment component, as taught by Wang, for the purpose of improved flight control and tracking capabilities (Wang [0004]). 

Regarding claim 2, the combination of Gurel and Wang teaches the method as claimed in claim 1, wherein before the step of determining the starting flight position where the UAV is parked currently and the nose direction of the UAV. Wang further teaches wherein before the method further comprises: receiving a flight speed parameter and a flight distance parameter (Wang [0305] the controller can determine the necessary movement change of the movable object (UAV) based on the speed of the movable object, and relative distance to the target, wherein the starting flight position is equivalent to the initial direction of travel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Gurel’s method of adjusting the air route of the UAV by receiving a flight speed parameter and flight distance parameter, as taught by Wang, for the purpose of improved flight control and tracking capabilities (Wang [0004]). 

	Claim 9 is rejected under the same rationale as claim 2. 

Regarding claim 3, the combination of Gurel and Wang teaches the method as claimed in claim 2, wherein the step of starting off from the starting flight position and flying along the straight line in the nose direction comprises: 


Claim 10 is rejected under the same rationale as claim 3. 

Regarding claim 4, the combination of Gurel and Wang teaches the method as claimed in claim 2. Gurel further teaches wherein the route adjustment instruction is an instruction sent by a remote control apparatus, and generating, by the remote control apparatus, the route adjustment instruction (Gurel [0056] the user device may have a physical control device (remote control) to operate the control of the UAV) comprises: 
detecting an air route adjustment operation performed by an operator in the remote control apparatus (Gurel [0056] transmission of signal or information corresponding to user input to UAV); 
determining at least one of an air route adjustment direction and an air route adjustment margin corresponding to the air route adjustment operation (Gurel [0057] the UAV can be controlled via user device, where the user can nudge the UAV in particular direction, wherein each nudge instructs the UAV to move slightly in a particular direction (any axis, or diagonally), by a predetermined/particular distance); and 
generating the route adjustment instruction according to at least one of the air route adjustment direction and the air route adjustment margin (Gurel [0057] the UAV can be controlled via user device, where the user can nudge the UAV in particular direction, instructing the UAV to move slightly in a particular direction (any axis, or diagonally), by a predetermined/particular distance).

Claim 11 is rejected under the same rationale as claim 4. 

Regarding claim 5, the combination of Gurel and Wang teaches the method as claimed in claim 4. Gurel further teaches wherein the air route adjustment operation comprises at least one of the following operations: 
a sliding operation of the operator on a touch screen slider in the remote control apparatus; 
a clicking operation of the operator on a physical direction button in the remote control apparatus; a moving operation of the operator on a control rocker in the remote control apparatus (Gurel [0056] the physical control device may have a toggle or joystick to operate the UAV ascent/descent rate, altitude/attitude, etc., which is the moving operation of the operator on the control apparatus); and 
a touch operation of the operator on a touch screen direction button in the remote control apparatus.

Claim 12 is rejected under the same rationale as claim 5. 

Claims 6, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gurel et al. (U.S Patent Publication No. 2017/0229022) in view of Wang et al. (U.S Patent Publication No. 2019/0011921), further in view of Gao et al. (U.S Patent Publication No. 2017/0186329).

Regarding claim 6, the combination of Gurel and Wang teaches the method as claimed in claim 4. Gurel further teaches wherein the step of when receiving the route adjustment instruction during the 
when receiving the route adjustment instruction during the flight of the UAV, operating the UAV to fly to a reference point according to the air route adjustment margin (Gurel [0057] the UAV can be controlled via user device, where the user can nudge the UAV in particular direction, instructing the UAV to move slightly in a particular direction (any axis, or diagonally), by a predetermined/particular distance); 
acquiring coordinates of the reference point (Gurel [0036] the geospacial coordinates of locations associated with the flight plan may be identified); 
acquiring a real-time course angle of the UAV (Gurel [0027] data logs provide various data, including pitch, roll, yaw, etc.); 
Yet, Gurel does not teach determining coordinates of a target point according to a direction angle and the flight distance parameter, wherein the direction angle is determined by the starting flight position and the coordinates of the reference point; 
calculating an air route deviation according to the direction angle and the course angle; 
controlling the UAV to align with the target point according to the air route deviation; and calculating a distance between the reference point and the target point, and controlling the UAV to fly to the target point.
However, in the same field of endeavor, Wang does teach determining coordinates of a target point according to a direction angle and the flight distance parameter, wherein the direction angle is determined by the starting flight position and the coordinates of the reference point (Wang [0228] the user may select a point, which determines the target direction. The directional heading of the UAV is determined by the current location of the UAV and the angle that includes the selected point along the trajectory;[0239] the user may indicate coordinates of the target direction that the UAV is to travel, 
calculating an air route deviation according to the direction angle and the course angle (Wang [0228] the directional heading of the UAV may be determined by the current location of the UAV and the angle in which the UAV is headed); 
and calculating a distance between the reference point and the target point, and controlling the UAV to fly to the target point ([0182] UAV may travel towards the location of the target. A flight path for the UAV may be defined from current location to the location of the target; [0277] the controller can obtain a relative distance between the movable object and the target (the current position can be the reference point)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Gurel’s method of adjusting the air route of the UAV by identifying the target position and calculating the route according to the angle that the vehicle is headed, as taught by Wang, for the purpose of improved flight control (Wang [0004]). 
Yet, the combination of Gurel and Wang does not teach when receiving the route adjustment instruction during the flight of the UAV, operating the UAV to fly to a reference point according to the air route adjustment direction; 
and controlling the UAV to align with the target point according to the air route deviation.
However, in the same field of endeavor, Gao does teach when receiving the route adjustment instruction during the flight of the UAV, operating the UAV to fly to a reference point according to the air route adjustment direction (Gao [Fig.3] flight path (route) can be adjusted during the flight, wherein the flight control instruction is generated to adjust the vehicle into a corresponding flight path. The flight 
and controlling the UAV to align with the target point according to the air route deviation (Gao [Fig.3] flight path (route) can be adjusted during the flight, wherein the flight control instruction is generated to adjust the vehicle into a corresponding flight path. The flight path data may comprise GPS coordinate points and altitude values (which is a reference point and also provides direction)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Gurel and Wang’s method of adjusting the air route of the UAV with different parameters by controlling the UAV to align with the target point according to the route deviation, as taught by Gao, for the purpose of efficiently planning out the flight time (Gao [0004]). 

Claim 13 is rejected under the same rationale as claim 6. 
Regarding claim 7, the combination of Gurel and Wang teaches the method as claimed in claim 4. Gurel further teaches wherein the step of when receiving the route adjustment instruction during the flight of the UAV, adjusting the air route of the UAV according to the route adjustment instruction comprises: 
acquiring a real-time course angle of the UAV (Gurel [0027] data logs provide various data, including pitch, roll, yaw, etc.); 
acquiring coordinates of the reference point (Gurel [0036] the geospacial coordinates of locations associated with the flight plan may be identified);
Yet, Gurel does not teach wherein the instruction comprises:
when receiving the route adjustment instruction during the flight of the UAV, operating the UAV to fly to a reference point according to the air route adjustment direction and the air route adjustment margin; calculating an air route deviation according to a direction angle and the course angle, wherein 
controlling the UAV to align with a direction indicated by the direction angle according to the air route deviation; 
calculating a distance between the starting flight position and the reference point; and 
controlling the flight of the UAV according to a remaining distance, wherein the remaining distance is determined by the flight distance parameter and the distance between the starting flight position and the reference point.
However, in the same field of endeavor, Wang does teach wherein the instruction comprises:
calculating an air route deviation according to a direction angle and the course angle, wherein the direction angle is determined by the starting flight position and the coordinates of the reference point (Wang [0228] the user may select a point, which determines the target direction. The directional heading of the UAV is determined by the current location of the UAV and the angle that includes the selected point along the trajectory, which includes both the direction angle (to the target) and the course angle (points along the trajectory); [0239] the user may indicate coordinates of the target direction that the UAV is to travel. The angles may provide target direction for the UAV to head for direction control, and the values may include spatial coordinates descriptive of the target direction; [0131] the distance from target to the movable object can be calculated); 
controlling the UAV to align with a direction indicated by the direction angle according to the air route deviation (Wang [0245-0246] the user may adjust the target direction via controller, where the UAV heads toward the target direction set by the user);
calculating a distance between the starting flight position and the reference point (Wang [0277] the controller can obtain a relative distance between the movable object and the target, wherein the 
controlling the flight of the UAV according to a remaining distance, wherein the remaining distance is determined by the flight distance parameter and the distance between the starting flight position and the reference point (Wang [0277] the controller can obtain a relative distance between the movable object and the target, wherein the relative distance may represent the distance between the UAV and the target point at any location of the UAV).
Yet, the combination of Gurel and Wang does not teach wherein the instruction comprises:
when receiving the route adjustment instruction during the flight of the UAV, operating the UAV to fly to a reference point according to the air route adjustment direction and the air route adjustment margin.
However, in the same field of endeavor, Gao does teach wherein the instruction comprises:
when receiving the route adjustment instruction during the flight of the UAV, operating the UAV to fly to a reference point according to the air route adjustment direction and the air route adjustment margin (Gao [Fig.3] flight path (route) can be adjusted during the flight, wherein the flight control instruction is generated to adjust the vehicle into a corresponding flight path. The flight path data may comprise GPS coordinate points and altitude values (which is a reference point and also provides direction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Gurel and Wang’s method of adjusting the air route of the UAV by operating the UAV to fly to a reference point, as taught by Gao, for the purpose of efficiently planning out the flight time (Gao [0004]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Li (U.S. Patent Application Publication 2017/0315545) teaches a method for controlling automatic flight of a UAV via remote device. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665